732 So.2d 498 (1999)
Adolphus S. ASHLEY, Petitioner,
v.
Michael W. MOORE, Secretary, Florida Department of Corrections, Respondent.
No. 99-0203.
District Court of Appeal of Florida, First District.
May 27, 1999.
Adolphus S. Ashley, pro se, petitioner.
Robert A. Butterworth, Attorney General, and Douglas T. Squire, Assistant Attorney General, Tallahassee, for respondent.
*499 PER CURIAM.
Adolphus S. Ashley petitions for review of an order of the circuit court denying his petition for writ of habeas corpus. The circuit court found that mandamus was the proper means for seeking review of the various matters complained of by Ashley, and therefore denied his petition without prejudice to the filing of a petition for writ of mandamus. However, Ashley's claim relating to his continued retention in close management may properly be raised by petition for writ of habeas corpus. See Taylor v. Perrin, 654 So.2d 1019 (Fla. 1st DCA 1995). Moreover, to the extent his other claims might more appropriately be the subject of a mandamus proceeding, the circuit court should have treated those portions of Ashley's petition as seeking that relief. See Fla. R.App. P. 9.040(c). Accordingly, the order denying the petition for writ of habeas corpus is quashed, and the matter is remanded to the circuit court for further proceedings.
JOANOS, ALLEN and KAHN, JJ., concur.